Allowable Subject Matter
1.	This office action is a response to communication submitted on 05/18/2021. 
Information Disclosure Statement
2.  	The information disclosure statement(s) (IDS) submitted on 05/18/2020 is in compliance with the provisions of 37 CFR 1.97.
Accordingly, the information disclosure statement is being considered by the examiner.
3.	Claims 1-14 are allowed.
4. 	The following is an examiner’s statement of reasons for allowance:
5.	MANABE et al. (JP 2013109860 A) and LAN et al. (CN 2019010114 U) are the closest prior arts disclosed.
However, regarding Claim 1 the prior arts disclosed above do not teach or fairly suggest alone or in combination “an intermediate DC circuit which is connected to the rectifier and inverter circuit, and also connected to an auxiliary power supply system in order to transmit electrical energy thereto; a bidirectional DC/DC conversion circuit and/or a regeneration control circuit, after performing voltage conversion, to the energy storage system connected thereto, or transmit electrical energy from the energy storage system, after performing voltage conversion, to the intermediate DC circuit, and the regeneration control circuit is connected to the intermediate DC circuit and an overhead contact net DC port, and configured to turn on or cut off a conductive loop between the intermediate DC circuit and the overhead contact net DC port; and an electrical energy flow control circuit, which is connected to the first voltage detection circuit and the bidirectional DC/DC conversion circuit and/or the regeneration control circuit, for controlling operating states of the bidirectional DC/DC conversion circuit and/or the regeneration control circuit according to the first voltage signal”.
The prior arts on record do not fairly show these claimed connections where an intermediate DC circuit and the regeneration control circuit is connected to the intermediate DC circuit and an 
Related Prior Arts Made of Record
6.	The following related prior arts made of record that are considered pertinent to applicant’s disclosure to further show the general state of the art:
LI et al. (CN 102983634 A) a vehicle regenerative braking energy capacitor inverter absorbing method, comprising: collecting power supply network of the first AC voltage and a first DC voltage by a sensor, the first alternating voltage and the reference voltage integrated. first judging voltage and second judging voltage determining device into the first DC voltage and the first judging voltage, when the DC voltage is greater than a first judgment voltage, adding capacitor energy absorption unit absorbs energy, power supply network of the second DC voltage absorbing capacitor energy storage unit through sensor after collecting; the second DC voltage is compared with the second judgement voltage, when the second DC voltage is greater than a second judging voltage, the inverter 
Ibori et al. (US 20090224704 A1) shows a power transducer manages the cumulative operating time of the regenerative braking circuit provided in its DC intermediate circuit. When the cumulative operating time percentage exceeds the % ED of the regenerative braking resistor, the power transducer disconnects a switching element in the regenerative braking circuit provided in the DC intermediate circuit to cut off the current flowing in the regenerative braking resistor, thus protecting the regenerative braking resistor from thermal destruction due to electrical heat generation.

Conclusion
7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L CARRASQUILLO whose telephone number is (571)270-7879. The examiner can normally be reached on Monday to Friday (9am to 5pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 

/JORGE L CARRASQUILLO/
Primary Examiner, Art Unit 2837